Case 20-21595-GLT        Doc 79    Filed 06/10/20 Entered 06/10/20 17:54:02             Desc Main
                                   Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                    Case No. 20-21595-GLT
MAJESTIC HILLS, LLC,
                 Debtor.                                  Chapter 11

MAJESTIC HILLS, LLC,                                      Related to Doc. Nos. 10 and 12
                 Movant,
                                                          Hearing Date and Time:
v.                                                        June 18, 2020 at 10:00 a.m.

MUTUAL BENEFIT INSURANCE
COMPANY and WESTFIELD
INSURANCE COMPANY,
               Respondents.

MOTION TO EXTEND TIME TO RESPOND TO DEBTOR’S MOTIONS FOR ORDERS
 (I) APPROVING THE ASSUMPTION OF THE SETTLEMENT AGREEMENTS AND
    RELEASES BETWEEN THE DEBTOR AND MUTUAL BENEFIT INSURANCE
COMPANY AND WESTFIELD INSURANCE COMPANY, (II) APPROVING THE SALE
     OF CERTAIN INSURANCE POLICIES, AND (III) ISSUING AN INJUNCTION
         PURSUANT TO THE SALE OF CERTAIN INSURANCE POLICIES

       AND NOW comes The Gateway Engineers, Inc. (“Gateway”), by and through its counsel,

Thomas H. Ayoob, III, Esquire, Matthew Junker, Esquire, and Thomas H. Ayoob III & Associates,

LLC and files the following Motion To Extend Time To Respond To Debtor’s Motions For Orders

(I) Approving The Assumption Of The Settlement Agreements And Releases Between The Debtor

And Mutual Benefit Insurance Company And Westfield Insurance Company, (II) Approving The

Sale Of Certain Insurance Policies, And (III) Issuing An Injunction Pursuant To The Sale Of Certain

Insurance Policies (the “Motion”) as follows:

       1.      On May 21, the Debtor initiated this case by filing a Voluntary Petition for Relief

under Chapter 11 of the Bankruptcy Code.

       2.      On the same day this case was filed, Debtor filed the following two motions: (1)

Motion for an Order (I) Approving the Assumption of the Settlement Agreement and Release

Between the Debtor and Mutual Benefit Insurance Company, (II) Approving the Sale of Certain

{00209694 / 1}
Case 20-21595-GLT         Doc 79    Filed 06/10/20 Entered 06/10/20 17:54:02               Desc Main
                                    Document     Page 2 of 2


Insurance Policies, and (III) Issuing an Injunction Pursuant to the Sale of Certain Insurance Policies;

and (2) Motion for an Order (I) Approving the Assumption of the Settlement Agreement and Release

Between the Debtor and Westfield Insurance Company, (II) Approving the Sale of Certain Insurance

Policies, and (III) Issuing an Injunction Pursuant to the Sale of Certain Insurance Policies

(collectively the “Motions”).

       3.      Responses to the Motions were due on June 8, 2020.

       4.      Gateway does not intend to file its own additional objections to the Motions, but it

would like to file a joinder to certain of the objections that were filed on or before the deadline to

Respond to the Motion.

       5.      Gateway’s proposed Joinder is attached hereto as Exhibit A.

       6.      Gateway respectfully requests an extension of time until June 15, 2020 to file the

attached Joinder.

       7.      No party will be prejudiced by the relief requested herein.

       WHEREFORE, Gateway respectfully requests that this Honorable Court enter the attached

order providing Gateway with an extension of time until June 15, 2020 to file the Joinder which is

attached to this Motion as Exhibit A in response to the Debtor’s Motions.

                                               THOMAS H. AYOOB III & ASSOCIATES, LLC

                                               By:     /s/ Matthew Junker
                                                       Thomas H. Ayoob, III, Esquire
                                                       Pa. I.D. 63571
                                                       Matthew Junker, Esquire
                                                       Pa. I.D. 312356
                                                       710 Fifth Avenue, Suite 2000
                                                       Pittsburgh, PA 15219
                                                       Telephone: (412) 208-3000
                                                       Facsimile: (412) 208-3001
                                                       Counsel for The Gateway Engineers, Inc.


{00209694 / 1}
